Case 4:09-cr-00058-WTM-CLR Document 116 Filed 04/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
We CASE NO. CR409-058

MORGAN HOUSTON,

Defendant.

SS Ss iow so a

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 112), to which objections have been filed
(Doc. 113). After careful consideration and review of the
record, the Court concludes that Defendant’s objections are
without merit. Accordingly, the report and recommendation is
ADOPTED as the Court’s opinion in this case. As a result,
Defendant’s Motion for Relief from Judgment (Doc. 106), Motion
to Appoint Counsel (Doc. 109), and Motion to Reduce Sentence
(Doc. 110), which the Court construes as successive motions for
relief pursuant to 28 U.S.C. § 2255, are DISMISSED. In
addition, Defendant is not entitled to a Certificate of
Appealability, rendering moot any request to proceed in forma
pauperis on appeal.

rt
SO ORDERED this 2/7 day of April 2020.

LaF 2 tm

LZ
WILLIAM T. MOORE, TR.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
